Citation Nr: 0631029	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins of the right leg.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for varicose veins of the right leg and 
entitlement to service connection for a bilateral foot 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran did not injure his right ankle in service.

2.  A right ankle disability was diagnosed more than a year 
following the veteran's separation from service. 



CONCLUSION OF LAW

Service connection for a right ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
August 2001 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning the degree of disability and effective 
dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient VCAA notification in a 
timely fashion.  
It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the August 
2001 letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not warranted in the 
present case because there is no evidence that a current 
disability of the right ankle may be related to service. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Analysis

The veteran, via his appointed representative, has asserted 
that he injured his right ankle in service, as evidenced by 
service medical records.  On his separation report of medical 
history the veteran noted that he twisted his left ankle 
playing football in September 1992.  That report also 
contains a notation by the veteran that he twisted his ankle 
sometime in September 1992, but does not specify which ankle.  
The veteran's separation medical examination contains a 
diagnosis of status post left ankle sprain and recommended 
continued treatment of rest, ice, compression and evaluation.  
Of record is a VA x-ray report dated in March 2002, which 
contains a diagnosis of mild degenerative changes at the 
tibiotalar joint, query interarticular body, of the right 
ankle. 

Service connection for a right ankle disability is not 
established.  The veteran's separation report of medical 
history and separation examination clearly indicate that the 
veteran injured his left ankle in service, not his right 
ankle.  Although the veteran is diagnosed as having arthritis 
of the right ankle, there is no suggestion in the record that 
this is related to service.  Moreover, there is no indication 
that the arthritis of the veteran's right ankle was manifest 
to a compensable degree within one year of discharge from 
service.  Accordingly, the preponderance of the evidence is 
against the claim of service connection of a right ankle 
disability and the claim must be denied.  


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

The veteran is contending that he has bilateral foot 
disorders, namely, osteoarthritis and chronic plantar 
fasciitis and that these disorders are related to multiple 
parachute jumps made in service.  The veteran's DD Form 214 
shows that he attended the Airborne Course for four weeks in 
March 1992.

A treatment record from Sharp Mission Park dated in October 
1999 reveals complaints of pain in both feet.  The treating 
physician doubted that the pain was caused by the veteran's 
presently service-connected varicose veins of the right leg.  
X-rays associated with this treatment record showed minimal 
degenerative changes of the navicular joints, as well as 
bilateral calcaneal spurs.  

A VA treatment note dated in April 2002 notes complaints of 
bilateral foot and ankle pain for approximately 12 years.  
The veteran related his bilateral foot pain to in-service 
parachute jumps.  He complained of progressively worsening 
pain and numbness in all toes over the past year.  A 
treatment note dated in April 2003 reveals a diagnosis of 
osteoarthritis and possible chronic plantar fasciitis of the 
feet.  

The medical evidence of record, although not attributing the 
veteran's foot disability to parachute jumps, appears to 
accept that explanation for his complaints.  Thus, a medical 
examination is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

At the VA examination in February 2002 the veteran reported 
that the varicose veins of his right leg caused occasional 
swelling.  He also reported that the varicose veins became 
uncomfortable when he stood for prolonged periods of time.  
Physical examination revealed very varicose veins on the 
medial side of the veteran's right thigh coming across the 
back of his right knee down and across his right calf from 
both lateral toward medial.  A number of the veins were a 
full centimeter in diameter and depth.  There was some 
tenderness to palpation.  There was no swelling below and 
there was no ecchymosis or stasis dermatitis, suggesting that 
there had not been any bleeding.  

The record contains a July 2003 VA contact note.  At that 
time the veteran reported pain caused by his varicose veins 
and requested referral to a vein clinic for fitting of a 
support stocking.  

Because of the age of the latest VA examination and the July 
2003 contact note suggesting that the veteran's varicose 
veins have worsened, the Board finds that a new medical 
examination is warranted under the circumstances for this 
disability.  Moreover, because the results of the new 
examination may result in staged ratings, a remand is 
necessary in light of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran of the evidence necessary to establish a 
disability rating and an effective date for the issue on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to address the etiology of a 
bilateral foot disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that a bilateral foot disability is 
related to the veteran's multiple in-
service parachute jumps.  

3.  The veteran should be afforded a VA 
examination to address the severity of 
the varicose veins of his right leg, the 
range in size, whether there is pain, 
cramping, edema, ulceration, 
pigmentation, eczema, subcutaneous 
induration, and problems with 
circulation.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

4.  When the development requested has 
been completed, and after completing any 
additional indicated development, the 
case should again be reviewed on the 
basis of all the evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


